                                                                                    Case 2:20-cv-03193-SVW-MAA Document 1 Filed 04/06/20 Page 1 of 6 Page ID #:1



                                                                                   1    Raymond Y. Kim (SBN 251210)
                                                                                        Email: rkim@reedsmith.com
                                                                                   2    Zachary C. Frampton (SBN 303225)
                                                                                        Email: zframpton@reedsmith.com
                                                                                   3    REED SMITH LLP
                                                                                        355 South Grand Avenue
                                                                                   4    Suite 2900
                                                                                        Los Angeles, CA 90071-1514
                                                                                   5    Telephone: +1 213 457 8000
                                                                                        Facsimile: +1 213 457 8080
                                                                                   6
                                                                                        Attorneys for Defendant
                                                                                   7    FREEDOM MORTGAGE
                                                                                        CORPORATION
                                                                                   8
                                                                                                            UNITED STATES DISTRICT COURT
                                                                                   9
                                                                                                           CENTRAL DISTRICT OF CALIFORNIA
                                                                                   10
                                                                                                                               Case No.:
                 A limited liability partnership formed in the State of Delaware




                                                                                        DANIEL FREEDMAN, AMY
                                                                                   11   FREEDMAN,
                                                                                                                               [Removal from Superior Court of
                                                                                   12                                          California, County of Santa Barbara,
                                                                                                        Plaintiffs,
REED SMITH LLP




                                                                                                                               Case No. 10CV01145]
                                                                                   13
                                                                                             vs.                               DEFENDANT FREEDOM
                                                                                   14                                          MORTGAGE CORPORATION’S
                                                                                        FREEDOM MORTGAGE                       NOTICE OF REMOVAL OF CIVIL
                                                                                   15                                          ACTION UNDER 28 U.S.C. §§ 1332,
                                                                                        CORPORATION,                           1441 AND 1446
                                                                                   16
                                                                                                        Defendant.             Compl. Filed:     February 27, 2020
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28

                                                                                                           NOTICE OF REMOVAL OF CIVIL
                                                                                                     ACTION UNDER 28 U.S.C. §§ 1332, 1441, AND 1446
                                                                                    Case 2:20-cv-03193-SVW-MAA Document 1 Filed 04/06/20 Page 2 of 6 Page ID #:2



                                                                                   1    TO THE CLERK OF THE ABOVE-ENTITLED COURT AND TO
                                                                                   2    PLAINTIFFS AND THEIR ATTORNEYS OF RECORD:
                                                                                   3          PLEASE TAKE NOTICE that, pursuant to 28 United States Code §§ 1332(a),
                                                                                   4    1441, and 1446, Defendant Freedom Mortgage Corporation (“Freedom Mortgage”)
                                                                                   5    hereby removes the above-entitled civil action from the Superior Court of the State of
                                                                                   6    California for the County of Santa Barbara to the United States District Court for the
                                                                                   7    Central District of California, Western Division, on the following grounds:
                                                                                   8                            STATEMENT OF JURISIDICTION
                                                                                   9          1.     This Court has diversity jurisdiction over the instant action under 28
                                                                                   10   U.S.C. §§ 1332(a) because: (i) the amount in controversy exceeds $75,000 and
                 A limited liability partnership formed in the State of Delaware




                                                                                   11   (ii) there is complete diversity of citizenship between Freedom Mortgage and
                                                                                   12   Plaintiffs Daniel Freedman and Amy Freedman (“Plaintiffs”).
REED SMITH LLP




                                                                                   13         2.     This action is timely and properly removed by the filing of this Notice.
                                                                                   14                        PLEADINGS, PROCESS, AND ORDERS
                                                                                   15         3.     On February 27, 2020, Plaintiffs filed a “Class Action Complaint” in the
                                                                                   16   Superior Court of the State of California for the County of Santa Barbara entitled
                                                                                   17   Daniel Freedman et al. v. Freedom Mortgage Corporation, bearing case number
                                                                                   18   20CV01145 (the “Complaint”).
                                                                                   19         4.     On March 5, 2020, Plaintiff served a copy of the Complaint on Freedom
                                                                                   20   Mortgage. Declaration of Raymond Y. Kim (“Kim Decl.”), ¶ 2. Accordingly, not
                                                                                   21   more than 30 days have passed since Freedom Mortgage received Plaintiff’s
                                                                                   22   Complaint. 28 U.S.C. § 1446(b); Fed. R. Civ. Proc. 6.
                                                                                   23         5.     Plaintiffs’ Complaint alleges that Freedom Mortgage reported to each of
                                                                                   24   the consumer credit reporting agencies that Plaintiffs were 30 days late on their
                                                                                   25   monthly mortgage payments for the month of July 2018 and December 2018, and 60
                                                                                   26   days late for the month of January 2019. Compl. ¶ 16. Plaintiffs further contend that
                                                                                   27   while the payments were late, they were not more than 30 or 60 days late, as reported.
                                                                                   28   Compl. ¶¶ 21-31. Based on these allegations, Plaintiffs asserts violations of: (i) the
                                                                                                                          -1-
                                                                                                             NOTICE OF REMOVAL OF CIVIL
                                                                                                       ACTION UNDER 28 U.S.C. §§ 1332, 1441, AND 1446
                                                                                    Case 2:20-cv-03193-SVW-MAA Document 1 Filed 04/06/20 Page 3 of 6 Page ID #:3



                                                                                   1    Consumer Credit Reporting Agencies Act, Cal Civ. Code § 1785.25(a) (“CCRAA”);
                                                                                   2    and (ii) the California Unfair Competition Law, Business and Professions Code §
                                                                                   3    17200 (“UCL”).
                                                                                   4             6.    Freedom Mortgage has not filed a response to the Complaint in state
                                                                                              1
                                                                                   5    court.
                                                                                   6             7.    To Freedom Mortgage’s knowledge, as of the date of this Notice of
                                                                                   7    Removal, no other parties have been named or served with a copy of the Summons
                                                                                   8    and Complaint.
                                                                                   9             8.    Copies of all state court process, pleadings, and orders received by
                                                                                   10   Freedom Mortgage are attached to this Notice as Exhibit 1 and incorporated herein by
                 A limited liability partnership formed in the State of Delaware




                                                                                   11   this reference.
                                                                                   12                     FEDERAL DIVERSITY JURISDICTION EXISTS
REED SMITH LLP




                                                                                   13   I.       Diversity of Citizenship
                                                                                   14            9.    Freedom Mortgage is informed and believes, and on that basis alleges,
                                                                                   15   that at the commencement of this action, and at all times herein, Plaintiffs were, and
                                                                                   16   now are, citizens of the State of California. Compl. ¶ 4.
                                                                                   17            10.   At the commencement of this action, and at all times herein, Freedom
                                                                                   18   Mortgage was, and now is, a New Jersey corporation with its principal place of
                                                                                   19   business in New Jersey. Compl. ¶ 6.
                                                                                   20   II.      The Amount in Controversy Exceeds $75,000
                                                                                   21            11.   In the Complaint, Plaintiffs allege they suffered actual damages in the
                                                                                   22   form of improper late fees and property inspection fees totaling $118.97. Compl. ¶
                                                                                   23   50-53.
                                                                                   24            12.   In addition, Plaintiffs also seek punitive damages under the CCRAA in
                                                                                   25   the amount of $5,000 for each month Freedom Mortgage reported Plaintiffs as 30 days
                                                                                   26
                                                                                        1
                                                                                   27     Freedom Mortgage denies the allegations in the Complaint and denies that it caused
                                                                                        the alleged injuries or damages claimed by Plaintiffs.
                                                                                   28
                                                                                                                             -2-
                                                                                                                NOTICE OF REMOVAL OF CIVIL
                                                                                                          ACTION UNDER 28 U.S.C. §§ 1332, 1441, AND 1446
                                                                                    Case 2:20-cv-03193-SVW-MAA Document 1 Filed 04/06/20 Page 4 of 6 Page ID #:4



                                                                                   1    late to the consumer credit reporting agencies.2 Compl. ¶¶ 76-81. Plaintiffs allege
                                                                                   2    that Freedom Mortgage first reported their account as 30 days late in the month
                                                                                   3    following their July 2018 mortgage payment—i.e., August 2018. Compl. ¶ 16. Each
                                                                                   4    Plaintiff thus seeks up to $5,000 in damages per month over the 18-month period from
                                                                                   5    August 2018 to February 2020, when Plaintiffs filed the Complaint. Plaintiffs
                                                                                   6    therefore each seek $90,000 in cumulative punitive damages, which exceeds the
                                                                                   7    jurisdictional amount of $75,000.
                                                                                   8          13.    Plaintiffs also seek to recover their attorney’s fees and costs under the
                                                                                   9    CCRAA (id. at ¶ 82). “[W]here an underlying statute authorizes an award of
                                                                                   10   attorneys’ fees, either with mandatory or discretionary language, such fees may be
                 A limited liability partnership formed in the State of Delaware




                                                                                   11   included in the amount in controversy.” Galt G/S v. JSS Scandinavia, 142 F.3d 1150,
                                                                                   12   1156 (9th Cir. 1998). In addition, “a court must include future attorneys’ fees
REED SMITH LLP




                                                                                   13   recoverable by statute or contract when assessing whether the amount-in-controversy
                                                                                   14   requirement is met.” Fritsch v. Swift Transportation Co. of Arizona, LLC, 899 F.3d
                                                                                   15   785, 794 (9th Cir. 2018) (emphasis added). “The amount of fees commonly incurred
                                                                                   16   in similar litigation can usually be reasonably estimated based on experience.” Brady
                                                                                   17   v. Mercedes-Benz USA, Inc., 243 F. Supp. 2d 1004, 1011 (N.D. Cal. 2002).
                                                                                   18         14.    If Plaintiffs were to prevail, the total recoverable attorney’s fees alone
                                                                                   19   would exceed the jurisdictional amount of $75,000. By way of example, counsel for
                                                                                   20   Plaintiffs recently recovered $164,699 in attorneys’ fees, costs, and expenses in a class
                                                                                   21   action matter involving claims under the federal Fair Credit Reporting Act (“FCRA”)
                                                                                   22   against HKA Enterprises, LLC, in the United States District Court for the District of
                                                                                   23   South Carolina, bearing case number 7:19-cv-00265 (“HKA Class Action”). See Kim
                                                                                   24   Decl. ¶ 3, Ex. A (Complaint) and Ex. B (Order on Attorney’s Fees, Costs, and
                                                                                   25
                                                                                        2  Notwithstanding Plaintiffs’ claim for statutory punitive damages “for each
                                                                                   26
                                                                                        violation,” Freedom denies that Plaintiffs are entitled to punitive damages of $100.00
                                                                                   27   to $5,000.00 for each month of allegedly unlawful reporting.
                                                                                   28
                                                                                                                          -3-
                                                                                                             NOTICE OF REMOVAL OF CIVIL
                                                                                                       ACTION UNDER 28 U.S.C. §§ 1332, 1441, AND 1446
                                                                                    Case 2:20-cv-03193-SVW-MAA Document 1 Filed 04/06/20 Page 5 of 6 Page ID #:5



                                                                                   1    Incentive Awards). In the HKA class action, Plaintiff’s attorneys billed over 324.4
                                                                                   2    hours at their standard rates, which ranged from $429 to $615 per hour. Id. at ¶ 3, Ex.
                                                                                   3    C (Declaration of Jared M. Hartman); Id. at ¶ 3, Ex. D (Declaration of Matthew R.
                                                                                   4    Wilson). Notably, Plaintiffs’ attorneys generated these fees before the matter
                                                                                   5    proceeded to dispositive motion practice or trial. Id. at ¶ 3, Ex. E (PACER Docket
                                                                                   6    Report).
                                                                                   7           15.   In sum, if Plaintiffs were to prevail and obtain the punitive damages,
                                                                                   8    actual damages, and attorney’s fees they seek, each Plaintiff’s total recovery would no
                                                                                   9    doubt exceed the jurisdictional amount of $75,000.
                                                                                   10          16.   Therefore, the United States District Court for the Central District of
                 A limited liability partnership formed in the State of Delaware




                                                                                   11   California has original jurisdiction under 28 U.S.C. § 1332(a) in that complete
                                                                                   12   diversity of citizenship exists between Plaintiff and Freedom Mortgage, and the
REED SMITH LLP




                                                                                   13   requisite amount in controversy exists in this civil action.
                                                                                   14      THE CENTRAL DISTRICT OF CALIFORNIA IS THE PROPER VENUE
                                                                                   15          17.   The United States District Court for the Central District of California,
                                                                                   16   Western Division, is the proper division to where this matter should be assigned
                                                                                   17   because this action is pending in the Superior Court of the State of California for the
                                                                                   18   County of Santa Barbara, and Plaintiffs are citizens of the State of California. Compl.
                                                                                   19   ¶ 4.
                                                                                   20                1. WHEREFORE, Freedom Mortgage files this Notice of Removal of
                                                                                   21   this action from the Superior Court of the State of California for the County of Santa
                                                                                   22   Barbara in which it is now pending, to the United States District Court for the Central
                                                                                   23   District of California, Western Division.
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28
                                                                                                                          -4-
                                                                                                             NOTICE OF REMOVAL OF CIVIL
                                                                                                       ACTION UNDER 28 U.S.C. §§ 1332, 1441, AND 1446
                                                                                    Case 2:20-cv-03193-SVW-MAA Document 1 Filed 04/06/20 Page 6 of 6 Page ID #:6



                                                                                   1                 2. WHEREFORE, Freedom Mortgage prays that this action be
                                                                                   2    removed from the Superior Court of the State of California for the County of Santa
                                                                                   3    Barbara to the United States District Court for the Central District of California.
                                                                                   4
                                                                                   5    DATED: April 6, 2020                   REED SMITH LLP
                                                                                   6
                                                                                   7                                           By: /s/ Raymond Y. Kim
                                                                                                                                 Raymond Y. Kim
                                                                                   8                                             Zachary C. Frampton
                                                                                   9                                             Attorneys for Defendant
                                                                                                                                 FREEDOM MORTGAGE
                                                                                   10                                            CORPORATION
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                   12
REED SMITH LLP




                                                                                   13
                                                                                   14
                                                                                   15
                                                                                   16
                                                                                   17
                                                                                   18
                                                                                   19
                                                                                   20
                                                                                   21
                                                                                   22
                                                                                   23
                                                                                   24
                                                                                   25
                                                                                   26
                                                                                   27
                                                                                   28
                                                                                                                          -5-
                                                                                                             NOTICE OF REMOVAL OF CIVIL
                                                                                                       ACTION UNDER 28 U.S.C. §§ 1332, 1441, AND 1446
